Title: To Thomas Jefferson from John Barnes, 31 August 1801
From: Barnes, John
To: Jefferson, Thomas


Sir—
George Town 31st Augt. 1801—
Your two favrs 21. & 22d. are at hand. and I hope the plaisterer—as well the missing bbl. plaister are also Arrived with you.—that your experiments on the New tried matter of the Cow pox, meet your most sanguine wishes, must of course (—from its happy & most extray. effects.) become generally—to be practised, for the Benefit of the present, & future generations.—Mr Rapin, expects Mr Le Mair daily, purposes paying the servants wages—this week &c say 100 or $150. I told him he should have what money he wanted. and hoped he would tarry a few days extra. in order to give Mr Le Mair every necessary information—Another Wedding! have been Consumated. at the mansion—Frederick—versus—Molly—at this Rate—or Ratio, your next years Census. may be expected to increase considerable; abt. the 7 or 8 Sept. I purpose receiving your 2 mos Compensation $1000 of which, I shall have to pay—on your a/c at B of C—another $1000. on like a/c for Mr. M. with $1000 to be left there for your Use. the remaining $1000. I purpose to take with me to Philada where I expect a further supply. should it become needful there—
Waiting your Commands I am most Respectfully, Sir—Your Obedt. Hble Servant
John Barnes
Doctr. Gantt, I expect, writes you ⅌ this mail—
